DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,279,862 B2 (“US ‘862”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is generic to all that is recited in claim 1 of  US ‘862 i.e. it falls entirely within the scope of claim 1 of US ‘862.  Specifically, a “metallic second plate” in US ‘862 is a species of the generically recited “a second plate” of instant claim 2. Therefore, the product of claim 2 reciting “a second plate” is anticipated by claim 1 of US ‘862 reciting “a metallic second plate.”  
Claims 3, 4, 5, 6, 7, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 5, 6, 7, and 9 of US ‘862, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the respective claims of  US ‘862 i.e. they fall entirely within the scope of the respective claims of US ‘862.  Specifically, a “metallic second plate” in parent claim 1 in US ‘862 is a species of the generically recited “a second plate” in parent claim 2 of the instant applicaation. Therefore, the aforementioned instant claims reciting “a second plate” (via its parent claim 2) is anticipated by the respective claims of US ‘862 (via its parent claim 1) reciting “a metallic second plate.”
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US ‘862. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is generic to all that is recited in claim 10 of  US ‘862 i.e. it falls entirely within the scope of claim 10 of US ‘862.  Specifically, a “metallic second plate” in US ‘862 is a species of the generically recited “a second plate” of instant claim 10. Therefore, the product of claim 10 reciting “a second plate” is anticipated by claim 1 of US ‘862 reciting “a metallic second plate.”  
Claims 11, 12, 13, 14, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 13, 14, 15, 16, and 17 of US ‘862, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the respective claims of  US ‘862 because they fall entirely within the scope of the respective claims of US ‘862.  Specifically, a “metallic second plate” in parent claim 10 in US ‘862 is a species of the generically recited “a second plate” in parent claim 10 of the instant application. Therefore, the aforementioned instant claims reciting “a second plate” (via its parent claim 10) is anticipated by the respective claims of US ‘862 (via its parent claim 10) reciting “a metallic second plate.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656